Citation Nr: 0202341	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-20 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran was afforded a personal hearing before 
a Hearing Officer at the RO in January 2000.  A transcript of 
the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of a right knee replacement, evaluated as 60 
percent disabling currently and 30 percent disabling 
previously; and for residuals of a left knee replacement, 
evaluated as 60 percent disabling currently and 30 percent 
disabling previously.

2.  The veteran has a seventh grade education and worked 26 
years as a boilermaker; his last full-time employment was in 
1988.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue decided herein are liberalizing and are therefore 
applicable to the issue decided herein.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The decision herein is entirely favorable to the veteran.  As 
will be explained below, no additional information or 
evidence is required to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the notice or duty to assist provisions of the VCAA.  



II.  Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when service-
connected disability or disabilities preclude the veteran 
from securing or following any form of substantially gainful 
occupation consistent with his education and occupational 
background; provided that if there is only one such 
disability, such disability shall be ratable at 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, disabilities of both lower extremities, including 
the bilateral factor, will be considered one disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).

The Board notes that the VA Adjudication Manual, M21-1, 
Paragraph 50.55(8) defines substantially gainful employment 
as that which is ordinarily followed by the non-disabled to 
earn a livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332.

The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(a).


III.  Analysis

The veteran is service-connected for the residuals of a right 
total knee replacement and left total knee replacement.  Each 
of the knee disabilities is currently evaluated as 60 percent 
disabling.  When the veteran filed his claim for a total 
rating, a 30 percent evaluation was in effect for each of the 
knee disabilities, and the combined rating for the service-
connected disabilities with consideration of the bilateral 
factor was 60 percent.  Thus, the veteran meets the 
percentage criteria under 38 C.F.R. § 4.16(a).

The evidence of record is in relative equipoise as to whether 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or maintaining 
any form of substantially gainful employment consistent with 
his education and industrial background.  In this regard the 
Board notes that in his April 1999 application for a total 
disability evaluation based upon unemployability, the veteran 
reported that he had not worked since 1988.  He said his 
service-connected disabilities had not been the reason that 
he left his job in 1988; however, he also stated that he 
became too disabled to work in 1992.  The veteran reported 
that he had worked as a boilermaker for 26 years.  He 
indicated that he had a seventh grade education. 

In a statement dated in August 1999, F.H., the business 
manager of the International Brotherhood of Boilermakers, 
indicated that the veteran had been forced to retire because 
of a massive heart attack and the replacement of both knee 
joints.  He said the veteran was no longer able to perform 
the duties of a boilermaker.  The duties of a boilermaker 
were noted to include climbing, kneeling, heavy lifting, and 
other strenuous activities.  Mr. H. said there were no jobs 
in which a boilerworker could perform in a light duty status 
or with restrictions in their physical capabilities.  
Similarly, in an April 2000 statement from R.O., the 
assistant business manager of the International Brotherhood 
of Boilermakers, the veteran's physical limitations (knee & 
leg) were noted to prevent him from performing the duties of 
a person in the boilermaker trade.

During the course of his personal hearing before a hearing 
officer at the RO in January 2000, the veteran reported that 
he had worked as a manual laborer his entire life.  He 
maintained that his bilateral knee disability prevented him 
from engaging in any type of physical labor.  He did not 
believe he was capable of performing a job that was sedentary 
in nature because of his limited education and work 
experience.

The medical evidence of record also tends to support the 
veteran's claim.  In a statement dated in October 1999, a 
physician from the Salem VA Medical Center (VAMC) opined that 
the veteran was unable to work secondary to severe bilateral 
knee problems with arthritis for which knee replacements were 
required.  The veteran was noted to suffer from additional 
medical problems to include diabetes mellitus and heart 
problems.

The report of an April 2000 VA orthopedic examination also 
demonstrates that the veteran's bilateral knee disability has 
resulted in total disability.  At the time of the 
examination, the veteran limped on his right leg.  He could 
walk on his heels, toes, and outsides of his feet.  All those 
actions caused pain.  There was deformity of the right knee 
with swelling.  The knee was tender medially.  There was no 
laxity or crepitus.  The veteran could extend his knee to 
only 12 degrees of flexion actively and only to 10 degrees of 
flexion after fatiguing.  Flexion could be achieved to 54 
degrees actively and to only 78 degrees after fatiguing.  The 
range of motion of the veteran's left knee was between 10 and 
56 degrees actively.  After fatiguing, range of motion was 
between 8 and 56 degrees.  All range of motion exercises 
elicited complaints of extreme pain.  Both extremities were 
weak.  The examiner did not feel that the veteran was faking 
his symptoms.  

The diagnosis, in pertinent part, was status post right and 
left knee replacements with some looseness noted on x-rays.  
The veteran had marked decrease in function with pain in both 
knees.

The Board recognizes that the VA orthopedic examiner 
subsequently indicated that the veteran could work even 
though he had bilateral total knee replacements.  
Specifically, in a July 2000 addendum report the examiner 
opined that the veteran should be able to work in some 
capacity despite having a total knee replacement of each 
knee.  While he would have to limit his standing to a certain 
extent, he said the veteran could handle any job that was a 
sitting job.  The examiner noted that the veteran's 
retirement in 1988 was precipitated by a heart attack and not 
his bilateral knee disability.  

In the Board's opinion, the evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim.  The record contains lay and medical opinions to 
the effect that the veteran is unemployable due to his 
service-connected bilateral knee disability.  Although the 
April 2000 VA examiner is of the opinion that the service-
connected bilateral knee disability does not render the 
veteran unemployable, the examiner stated that he believed 
that the veteran was experiencing extreme pain on motion of 
his knees and the examiner's opinion was based upon the 
veteran being capable of obtaining employment in a position 
which required little or no standing.  The veteran has a 
limited (seventh grade) education and work history as a 
boilermaker without any other significant experience.  
Therefore, the Board is satisfied that the veteran does not 
have the education and industrial background required to 
obtain the sedentary employment to which the examiner 
alluded.  Accordingly, a total disability rating based on 
unemployability due to service-connected disabilities is 
warranted.


ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the law 
and regulations governing the payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

